Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 1 of 16 PageID #: 216




                                    GOLDBERG & FLIEGEL LLP
                                         ATTORNEYS AT LAW
                                   488 MADISON AVENUE, SUITE 1120
                                     NEW YORK, NEW YORK 10022
                                        www.goldbergfliegel.com
                                        www.employmentlaw.nyc

 KENNETH A. GOLDBERG                                                  TELEPHONE: (212) 983-1077
 MICHELE L. FLIEGEL                                                   FACSIMILE: (212) 973-9577

                                                       December 8, 2020

 Honorable Vera M. Scanlon, U.S.M.J.
 United States District Court
 Eastern District Of New York
 225 Cadman Plaza East, 1214 South
 Courtroom: 13A-South Wing
 Brooklyn, New York 11201

        Re:     Morales et al. v. Fourth Avenue Bagel Boy, Inc. et al.
                18 Civ. 3734 (DLI) (VMS)

 Dear Judge Scanlon:

        We represent the Plaintiffs in the above-referenced matter, commenced in June 2018.

 (ECF #1). We submit this letter motion following the brief video conference on November 24,

 2020 in this matter and Plaintiff’s November 23, 2020 letter to the Court. (ECF #48).

        By this motion, Plaintiffs request that the Court: (1) strike Defendants’ Answer and enter

 default as against Defendant Natale; (2) grant Plaintiffs’ previously filed motion for entry of

 default judgment as against the corporate defendant (ECF ##30, 44)1; and (3) award such other

 and further appropriate relief.




        1
          On July 27, 2020, the Court stated the following as to Plaintiffs’ motion: “Motion
 referred to Magistrate Judge Vera M. Scanlon” and “The Clerk of Court having entered default,
 this matter is referred to Magistrate Judge Vera M. Scanlon to conduct an inquest, if necessary,
 as to damages and/or legal fees.” (See Civil Docket entries of July 27, 2020).
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 2 of 16 PageID #: 217




        As Your Honor may recall, during the November 4, 2020 discovery conference, the Court

 asked Defendant Natale: “Is there anything else we should put on the record for today?”

 (See Transcript of 11/4/20 Conference, at 9). Defendant Natale replied, on the record, as follows:

 “Well, I closed the corporation. I’ve been out of here since October 1st and the landlord, he

 rented it. He took it over.” Defendant Natale then added “I’m going to collect unemployment.”

 (See Transcript of 11/4/20 Conference, at 9-10). Plaintiffs maintain that Defendant Natale

 intentionally made those statements to the Court, during a discovery conference, to influence in

 the Court regarding discovery and other proceedings in this action. Plaintiffs also maintain that

 Defendant Natale absolutely knew that he has a legal obligation to be truthful with the Court.

        On November 23, 2020, Plaintiffs filed a letter with the Court in anticipation of the

 conference scheduled for November 24, 2020 (ECF #48). As set forth in that letter, following

 the November 4, 2020 conference, we mailed a copy of the Court’s November 5th Order to

 Defendant Natale and we sent a process server to Defendant Natale’s store to hand-deliver the

 Order. According to the process server, he entered the store on November 14, 2020 and it was

 open. When the process server initially entered the store, a woman identified herself as

 Defendant Natale’s daughter, confirmed that Defendant Natale owns the business, and said that

 he was in the back room. (Exhibit A). According to public records, the corporate defendant

 remained “active.” (Exhibit B). The above information directly contradicts the statements made

 by Defendant Natale to the Court, on the record, on November 4, 2020.

        Defendant Natale failed to respond to Plaintiffs’ November 23, 2020 letter and did not

 appear for the November 24th conference. Instead, he sent an e-mail to Your Honor on

 November 24th suddenly requesting adjournment of that conference. (ECF #49).


                                                 2
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 3 of 16 PageID #: 218




        On November 30, Defendant Natale sent another e-mail to Your Honor. Notably, in that

 e-mail, Defendant Natale did not deny the information in Plaintiffs’ November 23rd letter.

        On December 1, 2020, Defendant Natale sent an e-mail to my Firm. Notably, in that e-

 mail, Defendant Natale admitted that a process server entered his store in November and

 communicated with his daughter. By his own words, Defendant Natale admits that his store was

 open. Defendant Natale also alleged in that e-mail to my Firm that “the Corp was closed by the

 state.” (Exhibit C). Notwithstanding Defendant Natale’s assertion, according to public records,

 the corporate defendant remains “active” as of December 3, 2020. (Exhibit D).

        Moreover, regardless of the actual status of the corporate defendant, Defendant Natale

 continues to own and operate his business, in direct contradiction to his statements to the Court,

 on the record, on November 4, 2020, and Defendant Natale remains personally liable in this case.

        Based on the above, Plaintiffs maintain that Defendant Natale’s November 4, 2020

 statements to the Court – that he closed his business and vacated the premises by October 1 –

 were knowingly false and warrant the imposition of sanctions. See generally Fed. R. Civ. 16, 37,

 55; Guanglei Jiao v Shang Shang Qian Inc., 2020 US Dist LEXIS 144888 (EDNY Aug. 11,

 2020), adopted in full 2020 US Dist LEXIS 157973 (EDNY Aug. 31, 2020, No. 18-CV-5624

 (ARR) (VMS)). Even if Defendant Natale closes his business in the future, such a maneuver

 would not be a defense to his personal liability or his November 4th statements to the Court.

        Accordingly, Plaintiffs respectfully request that the Court grant this letter motion and

 award the relief requested herein. Thank you for Your Honor’s attention to this matter.

                                                      Respectfully submitted,
                                                      /s/ Kenneth A. Goldberg
                                                      Kenneth A. Goldberg


                                                  3
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 4 of 16 PageID #: 219




     EXHIBIT A
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 5 of 16 PageID #: 220




                                           RETURN OF SERVICE

                                   UNITED STATES DISTRICT COURT
                                       Eastern District of New York
   Index Number: 1:18-CV-03734-DLI-                                                      Date Filed: __________
   VMS

   Plaintiff:
   MORALES ET AL
   vs.
   Defendant:
   FOURTH AVENUE BAGEL BOY, INC. ET AL

   For:
   Kenneth Goldberg Esq
   GOLDBERG & FLIEGEL LLP
   488 Madison Avenue
   Suite 1120
   New York, NY 10022

   Received by Direct Process Server LLC on the 6th day of November, 2020 at 3:56 pm to be served on
   FOURTH AVENUE BAGEL D/B/A STEVE'S BAGELS, 6907 4TH AVENUE, BROOKLYN, NY 11209.

   I, Joseph Gill, do hereby affirm that on the 14th day of November, 2020 at 9:34 am, I:

   served a CORPORATION by delivering a true copy of the ORDER, to: Jane Doe as Daughter for
   FOURTH AVENUE BAGEL D/B/A STEVE'S BAGELS, at the address of: 6907 4th Avenue, Brooklyn,
   NY 11209, and informed said person of the contents therein, in compliance with state statutes.



   Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United
   States of America.

   Additional Information pertaining to this Service:
   11/14/2020 9:34 AM Attempted Service. I enter the business location at 6907 4TH AVENUE BROOKLYN
   NY 11209 with the name Steve's Bagel displayed on the front. Because of Covid they only let a few people
   in at a time. I asked a female in her twenties if the business is still owned by Steven Natale she replied in
   the positive and stated that he is her father. She also stated that he in at the backroom currently. . She
   stepped away to serve another customer. I asked another employee ,a Hispanic male for Steven Natale, he
   left to the backroom but did not return. I asked the same female who stated she was the subject's daughter
   again for Steven Natale. She asked what for? I stated that I had Order from Federal Court for him and
   FOURTH AVENUE BAGEL D/B/A STEVE'S BAGELS. She then stated that he is not there and that he
   doesn't run the business anymore. I stated in my loudest voice that I was leaving Order from Federal Court
   for him and left the documents on the counter in front of the subject's daughter . I told her she the subject's
   daughter/ co-worker and can accept papers for him. She became irate, picked up the papers and stated
   that she is going to put the papers in the garbage.

   Description of Person Served: Age: 26, Sex: F, Race/Skin Color: White, Height: 5'5", Weight: 160, Hair:
   Auburn, Glasses: N
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 6 of 16 PageID #: 221
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 7 of 16 PageID #: 222




                                           RETURN OF SERVICE

                                   UNITED STATES DISTRICT COURT
                                       Eastern District of New York
   Index Number: 1:18-CV-03734-DLI-                                                      Date Filed: __________
   VMS

   Plaintiff:
   MORALES ET AL
   vs.
   Defendant:
   FOURTH AVENUE BAGEL BOY, INC. ET AL

   For:
   Kenneth Goldberg Esq
   GOLDBERG & FLIEGEL LLP
   488 Madison Avenue
   Suite 1120
   New York, NY 10022

   Received by Direct Process Server LLC on the 6th day of November, 2020 at 3:56 pm to be served on
   STEVEN NATALE, 6907 4TH AVENUE, BROOKLYN, NY 11209.

   I, Joseph Gill, do hereby affirm that on the 14th day of November, 2020 at 9:34 am, I:

   served a SUITABLE AGE PERSON by delivering and leaving a true copy of the ORDER with Jane Doe
   as Daughter at 6907 4th Avenue, Brooklyn, NY 11209, the said premises being the respondent's place
   of Work within the State of New York. Deponent completed service by mailing a true copy of the ORDER
   in a postpaid envelope addressed to: 6907 4th Avenue, Brooklyn, NY 11209 and bearing the words
   "Personal & Confidential" by First Class Mail on 11/17/2020 and placed in an official depository of the
   U.S.P.S. in New York State


   Additional Information pertaining to this Service:
   11/14/2020 9:34 AM Attempted Service. I enter the business location at 6907 4TH AVENUE BROOKLYN
   NY 11209 with the name Steve's Bagel displayed on the front. Because of Covid they only let a few people
   in at a time. I asked a female in her twenties if the business is still owned by Steven Natale she replied in
   the positive and stated that he is her father. She also stated that he in at the backroom currently. . She
   stepped away to serve another customer. I asked another employee ,a Hispanic male for Steven Natale, he
   left to the backroom but did not return. I asked the same female who stated she was the subject's daughter
   again for Steven Natale. She asked what for? I stated that I had Order from Federal Court for him and
   FOURTH AVENUE BAGEL D/B/A STEVE'S BAGELS. She then stated that he is not there and that he
   doesn't run the business anymore. I stated in my loudest voice that I was leaving Order from Federal Court
   for him and left the documents on the counter in front of the subject's daughter . I told her she the subject's
   daughter/ co-worker and can accept papers for him. She became irate, picked up the papers and stated
   that she is going to put the papers in the garbage.

   Description of Person Served: Age: 26, Sex: F, Race/Skin Color: White, Height: 5'5", Weight: 160, Hair:
   Auburn, Glasses: N
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 8 of 16 PageID #: 223
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 9 of 16 PageID #: 224




     EXHIBIT B
   Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 10 of 16 PageID #: 225




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through November 18, 2020.

                     Selected Entity Name: FOURTH AVENUE BAGEL BOY, INC.
                                    Selected Entity Status Information
                    Current Entity Name: FOURTH AVENUE BAGEL BOY, INC.
                           DOS ID #:        1961759
                   Initial DOS Filing Date: OCTOBER 03, 1995
                            County:         KINGS
                         Jurisdiction:      NEW YORK
                         Entity Type:       DOMESTIC BUSINESS CORPORATION
                    Current Entity Status: ACTIVE

                                Selected Entity Address Information
       DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
       STEVEN NATALE
       6907 FOURTH AVENUE
       BROOKLYN, NEW YORK, 11209
                                     Chief Executive Officer
       STEVEN NATALE
       6907 FOURTH AVENUE
       BROOKLYN, NEW YORK, 11209
                                    Principal Executive Office
       FOURTH AVENUE BAGEL BOY, INC.
       6907 FOURTH AVENUE
       BROOKLYN, NEW YORK, 11209
                                         Registered Agent
       NONE
   Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 11 of 16 PageID #: 226

                            This office does not record information regarding the
                               names and addresses of officers, shareholders or
                            directors of nonprofessional corporations except the
                            chief executive officer, if provided, which would be
                            listed above. Professional corporations must include
                              the name(s) and address(es) of the initial officers,
                            directors, and shareholders in the initial certificate of
                                incorporation, however this information is not
                           recorded and only available by viewing the certificate.

                                            *Stock Information

                               # of Shares Type of Stock $ Value per Share
                               200          No Par Value

                    *Stock information is applicable to domestic business corporations.

                                                Name History

                     Filing Date Name Type                     Entity Name
                   OCT 03, 1995 Actual           FOURTH AVENUE BAGEL BOY, INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
 State. The entity must use the fictitious name when conducting its activities or business in New York State.

                NOTE: New York State does not issue organizational identification numbers.

                                        Search Results New Search

      Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                      Homepage | Contact Us
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 12 of 16 PageID #: 227




      EXHIBIT C
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 13 of 16 PageID #: 228
Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 14 of 16 PageID #: 229




      EXHIBIT D
   Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 15 of 16 PageID #: 230




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through December 3, 2020.

                     Selected Entity Name: FOURTH AVENUE BAGEL BOY, INC.
                                    Selected Entity Status Information
                    Current Entity Name: FOURTH AVENUE BAGEL BOY, INC.
                           DOS ID #:        1961759
                   Initial DOS Filing Date: OCTOBER 03, 1995
                            County:         KINGS
                         Jurisdiction:      NEW YORK
                         Entity Type:       DOMESTIC BUSINESS CORPORATION
                    Current Entity Status: ACTIVE

                                Selected Entity Address Information
       DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
       STEVEN NATALE
       6907 FOURTH AVENUE
       BROOKLYN, NEW YORK, 11209
                                     Chief Executive Officer
       STEVEN NATALE
       6907 FOURTH AVENUE
       BROOKLYN, NEW YORK, 11209
                                    Principal Executive Office
       FOURTH AVENUE BAGEL BOY, INC.
       6907 FOURTH AVENUE
       BROOKLYN, NEW YORK, 11209
                                         Registered Agent
       NONE
   Case 1:18-cv-03734-DLI-VMS Document 50 Filed 12/08/20 Page 16 of 16 PageID #: 231

                            This office does not record information regarding the
                               names and addresses of officers, shareholders or
                            directors of nonprofessional corporations except the
                            chief executive officer, if provided, which would be
                            listed above. Professional corporations must include
                              the name(s) and address(es) of the initial officers,
                            directors, and shareholders in the initial certificate of
                                incorporation, however this information is not
                           recorded and only available by viewing the certificate.

                                            *Stock Information

                               # of Shares Type of Stock $ Value per Share
                               200          No Par Value

                    *Stock information is applicable to domestic business corporations.

                                                Name History

                     Filing Date Name Type                     Entity Name
                   OCT 03, 1995 Actual           FOURTH AVENUE BAGEL BOY, INC.

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
 State. The entity must use the fictitious name when conducting its activities or business in New York State.

                NOTE: New York State does not issue organizational identification numbers.

                                        Search Results New Search

      Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                      Homepage | Contact Us
